DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 02/02/2022, with respect to Claims 1-18 with respective to “an interference controller for controlling the generation of the interference signal by the interfering device using a feedback loop for dynamically adapting the generation of the interference signal based on the frequency spectrum monitored by the spectrum measurement device” and “wherein the spectrum measurement device comprises a probe or antenna for measuring the signal, or the spectrum measurement device is configured to measure the signal via wired connection between the spectrum measurement device and the test device or the device under test” have been fully considered and are persuasive. The rejections of claims 1-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 

Mow et al. (US 2014/0087668 A1), which direct to radio frequency test systems for characterizing antenna performance in various radio coexistence scenarios are provided. In one suitable arrangement, a test system may be used to perform passive radio coexistence characterization. During passive radio coexistence characterization, at least one signal generator may be used to feed aggressor signals directly to antennas within an electronic device under test (DUT). The aggressor signals may generate undesired interference signals in a victim frequency band, which can then be received and analyzed using a spectrum analyzer.
None of these references, take alone or in combination, teaches the claims as, “an interference controller for controlling the generation of the interference signal by the interfering device using a feedback loop for dynamically adapting the generation of the interference signal based on the frequency spectrum monitored by the spectrum measurement device” and “wherein the spectrum measurement device comprises a probe or antenna for measuring the signal, or the spectrum measurement device is configured to measure the signal via wired connection between the spectrum measurement device and the test device or the device under test”  in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




February 10, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478